Citation Nr: 1427125	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disability, and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Mr. D.B.
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2013.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

In the claim on appeal, the RO reopened the claims of service connection for a left knee disability and hearing loss in the November 2011 statement of the case and denied the claims on the merits.  The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues have been characterized as claims to reopen.

Additional evidence was added to the claims folder in February 2014, and a waiver of consideration of that evidence by the RO was secured in May 2014.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for a left knee disability and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 decision, the RO denied the Veteran's claims for service connection for a left knee disability and hearing loss.  The Veteran did not file a timely appeal. 

2.  The evidence received since the September 2006 RO decision regarding the Veteran's claims for service connection for a left knee disability and hearing loss is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claims.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a right knee disability.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision that denied service connection for a left knee disability and hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).
4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issues of service connection for a left knee disability and hearing loss, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In regards to the service connection claim for a right knee disability, proper notice was provided in March 2010. 
The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records (STRs), VA medical records, and private medical records.

No VA examination has been secured in connection with the service connection claim for a right knee disability because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has a current right knee condition related to service.  No examination is necessary in such situations.

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
The appellant did not appeal the September 2006 rating decision that denied service connection for a left knee disability and hearing loss or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the September 2006 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.



III.  Reopening Service Connection for a Left Knee Disability and Hearing Loss

For the left knee claim, the evidence of record as of the September 2006 RO decision included the Veteran's service treatment records.  The RO denied the claim because the Veteran did not have a diagnosis of a left knee disability.

Evidence received since the September 2006 RO decision includes VA treatment records.  Beginning in May 2008, the Veteran has complained of, and received treatment for, a left knee condition.

The Board finds that the VA treatment records are new evidence, as they are not cumulative or redundant and were not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran may have a current diagnosis of a left knee condition.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

For the hearing loss claim, the evidence of record as of the September 2006 RO decision included the Veteran's service treatment records.  The RO denied the claim because there was no evidence showing hearing loss.

Evidence received since the September 2006 RO decision includes VA treatment records.  Further, the Veteran submitted a private medical opinion in February 2014 that offers a diagnosis of hearing loss.

The Board finds that the private medical opinion is new evidence, as it is not cumulative or redundant and was not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran may have hearing loss.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for a left knee disability and hearing loss is warranted.

De novo review of the claims is addressed in the remand below.

IV.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

V.  Service Connection for a Right Knee Disability

The Veteran's service treatment records are negative for any complaints, treatment or diagnosis for any right knee condition.  At his separation examination in June 1968, the Veteran checked the "no" answer to whether he currently had or ever had a "trick" or locked knee.  Upon clinical evaluation at that examination, the lower extremities were noted to be normal.

The Veteran's post-service VA treatment records are also negative for any complaints, treatment or diagnosis for any right knee condition.  There are records indicating treatment for a left knee condition, but thorough review of the claims file shows no evidence of a right knee condition.  Therefore, there is no medical evidence that the Veteran currently has a right knee condition or had one during service.

The only other evidence in the record concerning the Veteran's right knee is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the knee disability at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Veteran has asserted that he sought treatment during service and that he has had problems with his knee since service.  These statements, however, must be viewed in conjunction with the medical evidence.  There is no indication from the medical evidence that the Veteran has ever had a right knee disability.

There is no medical evidence of any post-service diagnosis of a right knee condition in this case and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown at any time during the course of the appeal.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); (McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Here, the record is devoid of a finding that the Veteran currently has a right knee disability.  The Board gives greater probative weight to the medical evidence than to the Veteran's lay assertions.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disability.

After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for a left knee disability is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for hearing loss is reopened and to that extent the claim is granted.

Entitlement to service connection for a right knee disability is denied.

REMAND

The Board finds that remand of the Veteran's claims for service connection for a left knee disability and hearing loss is necessary in order to obtain VA examinations with adequate medical nexus opinions.

VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination of his left knee and one should be conducted.  At the Board hearing, the Veteran claimed that he experienced swollen knees in service and received pain medicine as a result.  Further, the Veteran has had treatment for a left knee condition since May 2008 at the Salem VA Medical Center.  Therefore, there is medical evidence that he has a current left knee condition and there is lay evidence that he experienced a problem in service.

Similarly, the Veteran has not been afforded a VA audiology examination.  At the Board hearing, the Veteran claimed he began suffering hearing loss during service.  Following the hearing, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a private physician in February 2014.  The private physician diagnosed the Veteran with hearing loss but audiometric test results were not provided.  The Board notes that the Veteran had been scheduled for a VA examination but the Veteran canceled the examination in October 2012.  However, in January 2013 he requested a new examination to be scheduled and claimed he canceled the October 2012 examination due to an illness. 

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology and time of onset of any diagnosed left knee disability.  The entire claims file, including this remand, should be made available to the examiner for review.

Additionally, inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with the reopened claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

Based on the examination and review of the record, the examiner should answer the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left knee condition, and, if so, whether the condition had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed hearing loss.  The entire claims file, including this remand, should be made available to the examiner for review.

Based on the examination and review of the record, including the DBQ completed by a private audiologist in February 2014, the examiner should answer the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hearing loss, and, if so, whether hearing loss had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


